       Case 2:18-cv-12153-CJB-DMD Document 19 Filed 07/23/19 Page 1 of 4




                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

BYRON CHARLES, MEIKEE BUSH     *                     CIVIL ACTION NO. 2:18-CV-12153
AND SHALITA CAMBRICE           *
                               *                     JUDGE CARL J. BARBIER
VERSUS                         *
                               *                     MAG. DANA M. DOUGLAS
THOMAS ROSE, CENTRAL           *
TRANSPORTATION SERVICES, INC., *
NATIONAL INTERSTATE INSURANCE *                      JURY TRIAL
COMPANY AND ABC INSURANCE      *
COMPANY                        *
*    *    *    *     *    *    *

         FIRST AMENDING AND SUPPLEMENTAL ANSWER TO COMPLAINT

        NOW INTO COURT, through undersigned counsel, come Defendants, National

Interstate Insurance Company, Thomas Rose and Central Transportation Services, Inc.,

and amend and supplement their original Answers to the Complaint of Plaintiffs, Byron

Charles, Meikee Bush and Shalita Cambrice, as follows:

                                                1.

        Defendants amend paragraph 22 of their Answers to read as follows:

                                              “22.

        The accident and/or alleged injuries and damages of Plaintiffs were proximately caused

solely and entirely by the negligence and/or intentional acts of Plaintiffs, Byron Charles, Meikee

Bush and Shalita Cambrice, including, but not limited to acts listed below and others to be shown

at the time of trial:

        a.      failing to exercise reasonable care under the circumstances prevailing at
                the time of the accident;
Case 2:18-cv-12153-CJB-DMD Document 19 Filed 07/23/19 Page 2 of 4




b.    failing to take proper precautions to avoid the damages in question;

c.    failing to do any act by which the accident made the basis of this lawsuit
      could have been avoided;

d.    failing to act as a reasonable and prudent person would act under the same
      or similar circumstances;

e.    failing to be attentive to his/her surroundings and to act in a prudent and
      cautious manner;

f.    misusing and/or abusing a motor vehicle;

g.    carelessly operating a motor vehicle;

h.    improperly using the lane of travel and/or other lanes of travel;

i.    failing to maintain a proper look out;

j.    failing to see what he/they should have seen;

k.    failing to take evasive action so as to avoid the impact and/or collision;

l.    intentionally driving a vehicle into another vehicle;

m.    disregarding traffic conditions;

n.    failing to yield;

o.    allowing Byron Charles, Sr. to misuse and/or abuse a motor vehicle;

p.    allowing Byron Charles, Sr. to carelessly operate his motor vehicle;

q.    allowing Byron Charles, Sr. to improperly use his lane of travel and/or
      other lanes of travel;

r.    allowing Byron Charles, Sr. to fail to maintain a proper look out;

s.    allowing Byron Charles, Sr. to fail to see what he should have seen;

t.    allowing Byron Charles, Sr. to fail to take evasive action so as to avoid the
      impact and/or collision;

u.    allowing Byron Charles, Sr. to intentionally drive his vehicle into another
      vehicle;

                                         2
       Case 2:18-cv-12153-CJB-DMD Document 19 Filed 07/23/19 Page 3 of 4




        v.      allowing Byron Charles, Sr. to disregard traffic conditions;

        w.      allowing Byron Charles, Sr. to fail to yield; and

        x.      other acts and/or omissions constituting negligence to be shown at the
                time of trial herein.”

                                                 2.

        Defendants supplement their Answers by adding paragraph 22A, as follows:

                                                “24.

        All alleged damages and/or injuries made the subject of this litigation were proximately

caused solely and entirely by the intentional acts of and/or negligence of Byron Charles, Sr.”

        WHEREFORE, Defendants, National Interstate Insurance Company, Thomas Rose and

Central Transportation Services, Inc., pray after due proceedings be had, there be judgment

herein in favor of Defendants, and against Plaintiffs, dismissing Plaintiffs’ suit, with prejudice

and at Plaintiffs’ cost, and for such other relief that may be just and equitable, and for trial by

jury on all issues herein.

                                              Respectfully submitted,


                                                      /s/ Nathan M. Gaudet
                                              GUY D. PERRIER, #20323
                                              gperrier@perrierlacoste.com
                                              NATHAN M. GAUDET, #30514
                                              ngaudet@perrierlacoste.com
                                              Perrier & Lacoste, LLC
                                              365 Canal Street, Suite 2550
                                              New Orleans, LA 70130
                                              Telephone:      (504) 212-8820
                                              Facsimile:      (504) 212-8825




                                                  3
      Case 2:18-cv-12153-CJB-DMD Document 19 Filed 07/23/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

         I hereby certify that the foregoing pleading has been delivered to all counsel of record,
either through the CM/ECF system, depositing a copy of same in the United States mail, first
class postage prepaid, by hand delivery or by facsimile transmission, this 5th day of July, 2019,
at their last known address of record.

                                     /s/ Nathan M. Gaudet

                                     NATHAN M. GAUDET




                                                4
